UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6559


MELVIN FRAZIER,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF TREASURY; MICHAEL JACKSON, JR., TV Personality,
Oldest son of pop singer Michael Jackson,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:20-cv-00201-TSE-IDD)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Frazier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Frazier appeals the district court’s order dismissing with prejudice his

complaint under 28 U.S.C. § 1915A(b)(1) as frivolous and for failure to state a claim. On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R.

34(b). Because Frazier’s informal brief fails to challenge the basis for the district court’s

disposition, Frazier has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We deny Frazier’s motion to amend

the complaint and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             2